Citation Nr: 1107818	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  08-29 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for a stomach disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
September 1967.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 decision by the RO that, in pertinent 
part, denied service connection for psychiatric disability and a 
disability of the stomach.

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the Veteran if further action is required on his 
part.


REMAND

Generally speaking, when VA receives a complete or substantially 
complete application for benefits, it is required to make 
reasonable efforts to help the claimant obtain evidence necessary 
to substantiate his claim, to include relevant records from 
Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 
2002); 38 C.F.R. § 3.159(c)(1)-(3) (2010).  VA is also required 
to provide a medical examination and/or opinion when necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2010).

In his notice of disagreement and substantive appeal, the Veteran 
has advanced assertions to the effect that his service personnel 
records could contain information relevant to the disposition of 
his appeal.  Thus far, those records have not been obtained.  
Because the Board cannot rule out the possibility that the 
records might contain relevant information, efforts should be 
made to procure them.

The evidence of record shows that the Veteran was hospitalized at 
the VA Medical Center (VAMC) in Montrose, New York, from May to 
June 1990; apparently, for mental health reasons.  Records of 
that hospitalization are not in the claims file.  Inasmuch as the 
evidence does not reflect that any effort has been made to obtain 
them, further development is required.

The file copy of the statement of the case (SOC), mailed to the 
Veteran in September 2008, is missing pages 31 and 32.  Those 
pages should be located and associated with the file.

In September 2008, prior to certification and transfer of the 
appeal to the Board, the Veteran submitted additional evidence.  
Thereafter, no supplemental SOC was furnished, as required by 
regulation.  38 C.F.R. § 19.31(b)(1).  This needs to be 
corrected.

In his September 2008 substantive appeal, the Veteran requested 
copies of documents from his claims file.  It is not entirely 
clear whether the RO has provided them.  If that has not been 
done, it needs to be.

In a September 2009 treatment note, one of the Veteran's treating 
VA physicians indicated that there could be a relationship 
between currently diagnosed psychiatric disability and the 
Veteran's military training.  Although the physician's statement 
is insufficient to decide the Veteran's claim for service 
connection for psychiatric disability, inasmuch as it is stated 
in speculative terms, it does suggest the possibility of a 
relationship between psychiatric disability and service.  As 
such, a full VA examination and opinion on the matter is 
required.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006) (holding, in part, that an examination may be required 
under the provisions of 38 C.F.R. § 3.159(c)(4) if the record on 
appeal contains medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits).

Records of the Veteran's recent VA treatment were last obtained 
in October 2010.  On remand, efforts should be made to obtain 
records of any relevant treatment he may have undergone since 
that time, in order to ensure that his claims are adjudicated on 
the basis of an evidentiary record that is as complete as 
possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2010).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that VA is charged with constructive notice of medical 
evidence in its possession).

For the reasons stated, this case is REMANDED for the following 
actions:

1.  Ask the service department to provide a 
complete copy of the Veteran's service 
personnel record.  Efforts to obtain the 
evidence should be fully documented, and 
should be discontinued only if it is 
concluded that the evidence sought does not 
exist or that further efforts to obtain the 
evidence would be futile.  38 C.F.R. 
§ 3.159(c)(2).  The evidence obtained, if 
any, should be associated with the claims 
file.

2.  Take action to ensure that all relevant 
records of the Veteran's treatment at the 
VAMC in Montrose, New York are associated 
with the claims file, to include records of 
his hospitalization at that facility from 
May to June 1990, including, but not limited 
to, any and all non-electronic (i.e., typed 
or hand-written) clinical records, progress 
notes, and/or reports of hospitalization, 
whether or not they have been archived, 
following the procedures set forth in 
38 C.F.R. § 3.159.  Efforts to obtain the 
evidence should be fully documented, and 
should be discontinued only if it is 
concluded that the evidence sought does not 
exist or that further efforts to obtain the 
evidence would be futile.  38 C.F.R. 
§ 3.159(c)(2).  The evidence obtained, if 
any, should be associated with the claims 
file.

3.  Locate and associate with the claims 
file pages 31 and 32 of the SOC mailed to 
the Veteran in September 2008.

4.  Take action to ensure that the Veteran 
has received a response to his September 
2008 request for copies of documents from 
his claims file.

5.  Obtain copies of records pertaining to 
any relevant VA treatment the Veteran has 
received since records of such treatment 
were last obtained in October 2010, 
following the procedures set forth in 
38 C.F.R. § 3.159.  The evidence obtained, 
if any, should be associated with the claims 
file.

6.  After all of the foregoing development 
has been completed, arrange for 
psychological testing, with appropriate 
subscales, to aid in determining the 
Veteran's proper psychiatric diagnosis.  
Then arrange to have the Veteran scheduled 
for an examination by an appropriate 
examiner.  The examiner should review the 
claims file, including the results of 
psychological testing, examine the Veteran, 
and provide a diagnosis for each psychiatric 
disability identified.  The examiner should 
then provide an opinion, with respect to 
each such disability, as to whether it is at 
least as likely as not (i.e., whether it is 
50 percent or more probable) that the 
disability can be attributed to service, to 
include as due to the Veteran's military 
training or his reported fear of deployment 
to Vietnam.  In so doing, the examiner 
should discuss the lay statements from the 
Veteran, his brother, and his fiancée, 
together with all the other evidence of 
record.  A complete rationale for all 
opinions must be provided.

7.  Thereafter, take adjudicatory action on 
the claims for service connection for a 
psychiatric disorder and a stomach 
disability.  If any benefit sought remains 
denied, furnish a supplemental statement of 
the case (SSOC) to the Veteran and his 
representative.  The SSOC should contain, 
among other things, a summary and discussion 
of the relevant evidence received since the 
SOC was issued in September 2008.

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No action 
is required by the Veteran until he receives further notice, but 
he may furnish additional evidence and argument while the case is 
in remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) 
(2010).

